Citation Nr: 1542120	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-11 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1987 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Relevant to the claim for service connection for a back disorder, the Board observes that the RO characterized such issue as developmental kyphoscoliosis and mid-lumbar spine scoliosis.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a back disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As will be explained below, the Board finds that the December 2009 VA examination and February 2010 addendum opinion are inadequate to fairly adjudicate the Veteran's claim and that a remand is necessary to obtain adequate VA examination.

The Veteran contends that he has a back disorder that is a result of his military service, to include a motor vehicle accident in December 1991.  Immediately following the motor vehicle accident, an X-ray was taken of the Veteran's spine, which showed no fractures, subluxations, or dislocations.  The intervertebral disc spaces were preserved.  No other condition was noted.  In February 1992, the Veteran underwent an MRI of his spine; again, no abnormalities were found.

Later on, in November 2007, the Veteran complained of back pain.  Upon examination, the Veteran's thoracolumbar spine appeared to be normal.  In February 2008, X-rays of the thoracic spine showed deformities in a minor anterior dishing from T3 through T8.  X-rays of the lumbar spine revealed maintained vertebral body heights.  Mild disc space narrowing was noted at L5-S1, with no evidence of subluxation.  The Veteran's intervertebral disc spaces were otherwise normal, and the sacroiliac joints were normal.  In March 2008, after complaining of lower thoracic and upper lumbar discomfort, the Veteran was diagnosed with segmental dysfunction of the lumbosacral region and the thoracic region.  The Veteran's service treatment records are silent as to any mention of scoliosis or kyphoscoliosis.

In connection with his claim for service connection, the Veteran underwent a VA examination in December 2009.  During the examination, the Veteran stated that the problems with his back began after the December 1991 motor vehicle accident.  Upon examination, the Veteran's back was symmetric with gross scoliosis or exaggerate kyphosis or lordosis.  An X-ray of the Veteran's thoracic spine revealed minimal kyphoscoliosis and no other significant abnormalities.  A X-ray of his lumbar spine reveal very minimal scoliosis convex left in the mid lumbar region.  The Veteran's disc spaces were well-maintained and there were no signs of fracture.  With regard to the diagnosis, the examiner opined that the Veteran's minimal kyphoscoliosis and minimal mid-lumbar spine scoliosis were both developmental defects and not caused by or related to the Veteran's military service.  

In February 2010, an addendum opinion was obtained, in which the examiner opined that the Veteran's minimal kyphoscoliosis and minimal mid-lumbar spine scoliosis were not caused by, related to, or worsened beyond the natural progression by the Veteran's military service, as there was no evidence that either condition increased during the Veteran's military service.  No other disability or disorder was diagnosed.

Post-service treatment records include an April 2012 treatment note in which the Veteran complained of intermittent lower back pain that worsened in the evening.  A MRI revealed minimal anterior sclerosis consistent with early degenerative changes at the visualized sacroiliac joints.  Additionally, at L4-L5, there was a mild circumferential disc bulge resulting in a flattening of the posterior aspect of the discs.  The Veteran was diagnosed with mild degenerative disc disease at L4-L5.  However, kyphoscoliosis was not listed as a finding.

The Board finds that, in light of the conflicting diagnoses of record regarding the nature of the Veteran's back, a remand is necessary in order to afford him a new VA examination to determine the nature and etiology of any diagnosed back disorder, to include whether such is related to his military service, to include the December 1991 motor vehicle accident.

Additionally, while on remand, the Veteran should be given an opportunity to identify any health provider who treated him for his back disorder.  Thereafter, the AOJ should obtain any identified records should be obtained for consideration in the his appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any health care provider who treated him for back disorder.  After securing any necessary authorization from him, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable effort have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating any records obtain as a result of the above actions, afford the Veteran a VA examination to determine the nature and etiology of any back disorder found to be present, including scoliosis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any pertinent testing should be accomplished.

The examiner should first identify all current diagnoses related to the Veteran's back.  Thereafter, the examiner should provide an opinion on the following:

For each diagnosed back disorder:

(a)  Does it constitute a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's back disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect as a result of the Veteran's military service, to include the December 1991 motor vehicle accident?  If so, please identify the additional disability.

(c)  If the examiner finds that the back disorder is a disease, was it aggravated by military service beyond its natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d)  Alternatively, if the examiner determined that the Veteran's back disorder is acquired in nature, he should offer an opinion as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the December 1991 motor vehicle accident.

In offering such opinions, the examiner should consider the full record to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




